DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27-33, 35 and 48-51 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Widmer et al. (US PUB 2018/0313970), hereinafter Widmer.

With respect to claim 27, Widmer discloses a foreign object detector (See paragraph [0042] of Widmer) comprising: a plurality of sensing coils (See the plurality of coils [204] in figure 2 of Widmer), each coil made of a plurality of straight strokes (See each of the four sides of each coil [204] shown in figure 2 of Widmer); and an evaluation circuit connected to the sensing coils (See [640] in figure 6 of Widmer), wherein the detector is configured to detect a metallic or magnetic object foreign (See paragraph [0048] of Widmer) to a top surface of a wireless power transmission device (See [600] in figure 6 of Widmer) having a transmission coil (See [620] in figure 6 of Widmer).
With respect to claim 28, Widmer discloses the foreign object detector of claim 27, further comprising one or more additional polygon shaped sensing coils (See the square shape coils [602] in figure 6 of Widmer).
With respect to claim 29, Widmer discloses the foreign object detector of claim 28, wherein two or more sensing coils are electrically connected in series or in parallel (See that the plurality of coils [602] in figure 6 of Widmer are all series connected).
With respect to claim 30, Widmer discloses the foreign object detector of claim 27, further comprising one or more additional evaluation circuits configured to determine a presence or an absence of a metallic or a magnetic material (See [608] in figure 6 of Widmer).
With respect to claim 31, Widmer discloses the foreign object detector of claim 27, wherein each sensing coil has a field direction perpendicular to a field direction of the transmission coil (See the spatial orientation of [602] in view of [620] in figure 6 of Widmer).
With respect to claim 32, Widmer discloses the foreign object detector of claim 27, wherein each sensing coil is a polarized coil (See paragraph [0038] of Widmer).
With respect to claim 33, Widmer discloses the foreign object detector of claim 27, wherein each sensing coil has a core, and wherein the core is an air core, a ferromagnetic core, or a core with a relative permeability (See paragraph [0053] of Widmer).
With respect to claim 35, Widmer discloses the foreign object detector of claim 27, wherein each sensing coil is electrically connected with a capacitance element to establish a resonance circuit (See [604] in figure 6 of Widmer).
With respect to claim 48, Widmer discloses a wireless power transmission system comprising: a transmission coil; and the foreign object detector of claim 27 (See [916] in figure 9 of Widmer).
With respect to claim 49, Widmer discloses a method for detecting a foreign object in a vicinity of a wireless power transmission system (See paragraph [0042] of Widmer), the method comprising: monitoring an induced voltage in the sensing coils (See paragraph [0051] of Widmer); determining a safety interval for an induced signal (See paragraph [0029] of Widmer) of a sensing coil (See [204] in paragraph [0029] of Widmer); monitoring the induced voltage in the sensing coils (See paragraph [0051] of Widmer); and triggering an activation signal when the induced voltage is outside a safety interval (See paragraph [0029] of Widmer).
With respect to claim 50, Widmer discloses the method of claim 49, wherein the safety interval is determined according to a linear dependence between a current and the voltage induced in the sensing coil, or according to a change in a quality factor or a resonance frequency (See paragraphs [0028] and [0029] of Widmer). 
With respect to claim 51, Widmer discloses the method of claim 50, further comprising detecting a metal in a vicinity of a detector (See the “within sensing range” disclosed in paragraph [0027] of Widmer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widmer as applied to claim 27 above, and further in view of Widmer et al. (US PUB 2014/0015522), hereinafter Widmer B.

With respect to claim 34, Widmer discloses the foreign object detector of claim 27 but fails to disclose wherein each sensing coil has a winding comprising a conductor, and wherein the conductor is an enameled wire, a litz wire, an insulated wire, or conduction segments structured on a wiring board. However, Widmer B does disclose wherein each sensing coil has a winding comprising a conductor, and wherein the conductor is an enameled wire, a litz wire, an insulated wire, or conduction segments structured on a wiring board (See paragraph [0157] of Widmer B). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Widmer to include the feature as disclosed by Widmer B because doing so prevents sensing coil shorting.
With respect to claim 36, Widmer discloses the foreign object detector of claim 27, but fails to disclose wherein a conducting material of each sensing coil is copper, an alloy comprising copper, silver, or an alloy comprising silver. However, Widmer B does disclose wherein a conducting material of each sensing coil is copper, an alloy comprising copper, silver, or an alloy comprising silver (See paragraph [0090] of Widmer B). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Widmer to include the feature as disclosed by Widmer B because doing so enables low impedance sensor coils.
Allowable Subject Matter
Claims 37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 37, the prior art of record neither shows nor suggests the combination of structural elements wherein one or more of the plurality of sensing coils are formed by at least 5 straight, crossing segments forming a pentagram shape.
Claim 38 depends from objected to claim 37 and is therefore also objected to.
With respect to claim 39, the prior art of record neither shows nor suggests the combination of structural elements wherein one or more of the plurality of sensing coils is formed by at least 6 straight crossing segments forming a hexagram shape.
Claims 40-42 depend from objected to claim 39 and are therefore also objected to.
With respect to claim 43, the prior art of record neither shows nor suggests the combination of structural elements wherein one or more of the plurality of sensing coils is formed by at least 7 straight, crossing segments forming a heptagram shape.
Claim 44 depends from objected to claim 43 and is therefore also objected to.
With respect to claim 45, the prior art of record neither shows nor suggests the combination of structural elements wherein one or more of the plurality of sensing coils are formed by at least 8 straight, crossing segments forming an octagram shape.
Claim 46 depends from objected to claim 45 and is therefore also objected to.
With respect to claim 47, the prior art of record neither shows nor suggests the combination of structural elements wherein the sensing coils are formed by connecting in series or parallel regular polygons that are arranged so that a final shape is a polygram of n = 5, 6, 7 or 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858